20-11129-mew            Doc 5     Filed 05/08/20 Entered 05/08/20 15:44:20          Main Document
                                               Pg 1 of 4



MORRISON & FOERSTER LLP
250 W 55th St.
New York, NY 10019
Telephone: 212-468-8000
Facsimile: 212-468-7900
John A. Pintarelli
Erica J. Richards

Attorneys for Petitioners, Christopher Kennedy and
Alexander Lawson, in their capacities as Joint Official
Liquidators of IIG Structured Trade Finance Fund
Ltd. (in Official Liquidation)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              :   Chapter 15
    In re
                                                              :
                                                              :
    IIG Structured Trade Finance Fund Ltd.,1                  :   Case No. 20-11129 (___)
                                                              :
                                                              :
    Debtor in a Foreign Proceeding.                           :

                           DECLARATION OF JOHN A. PINTARELLI
                         IN SUPPORT OF CHAPTER 15 PETITION FOR
                       RECOGNITION AS FOREIGN MAIN PROCEEDING

            I, John A. Pintarelli, under penalty of perjury, declare as follows:

            1.     I am a partner of the law firm of Morrison & Foerster LLP, counsel for

Christopher Kennedy and Alexander Lawson (the “Liquidators” or “Petitioners”), duly

appointed joint official liquidators of IIG Structured Trade Finance Fund Ltd. (in Official

Liquidation) (“STFF”), a fund in liquidation in the Cayman Islands (the “Cayman

Liquidation”) by way of the winding up order dated January 31, 2020 (Cause No. FSD 240 of



1
 The last four digits of the Debtor’s company number is (3564). The registered office of the Debtor is
c/o Alvarez and Marsal Cayman Islands Limited, Flagship Building, PO Box 2507, 2nd Floor, 70 Harbour
Drive, George Town, Grand Cayman, KY1-1104, Cayman Islands.



ny-1871667
20-11129-mew        Doc 5    Filed 05/08/20 Entered 05/08/20 15:44:20             Main Document
                                          Pg 2 of 4



2019 (NSJ)) (the “Liquidation Order”) made by the Grand Court of the Cayman Islands (the

“Grand Court”). I am duly admitted to practice before the United States District Court for the

Southern District of New York.

       2.      I respectfully submit this declaration in support of the Liquidators’ Official Form

Petition and Verified Petition (together, the “Petition”), requesting entry of an order pursuant to

chapter 15 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy

Code”).

       3.      Attached hereto as Exhibit A is the order recognizing as a main proceeding a

Cayman Islands company liquidation in the case of In re Bancredit Cayman Ltd. (in

Liquidation), No. 06-11026 (SMB) (Bankr. S.D.N.Y. June 16, 2006).

       4.      Attached hereto as Exhibit B is a bench decision granting a petition for

recognition of a foreign main proceeding and explaining the nature of collective proceedings for

purposes of chapter 15 of the Bankruptcy Code (i.e,. that they consider the rights and obligations

of all creditors) in the case of In re Ashapura Minechem Ltd., No. 11-14668 (JMP) (Bankr.

S.D.N.Y. Nov. 22, 2011).

       5.      Attached as Exhibit C is the order recognizing as a foreign main proceeding the

British Virgin Islands winding up and liquidation of an offshore fund in the case of In re Tranen

Capital Alternative Investment Fund Ltd., No. 15-12620 (Bankr. S.D.N.Y. Oct. 29, 2015).

       6.      Attached as Exhibit D is the order recognizing as a foreign main proceeding the

British Virgin Islands liquidation of a similar offshore structure in the case of In re Lawndale

Group S.A., No. 15-11352 (SCC) (Bankr. S.D.N.Y. July 6, 2015).




                                                 2
ny-1871667
20-11129-mew        Doc 5     Filed 05/08/20 Entered 05/08/20 15:44:20             Main Document
                                           Pg 3 of 4



         7.    Attached as Exhibit E is the order recognizing as a foreign main proceeding the

British Virgin Islands liquidation of a similar offshore structure in the case of In re Pioneer

Freight Futures, No. 13-12324 (Bankr. S.D.N.Y. Aug. 23, 2013).

         8.    Attached as Exhibit F is the order granting recognition of the British Virgin

Islands liquidation of a similar offshore structure as a foreign main proceeding in the case of In

re Farenco Shipping Co. Ltd., No. 11-14138 (REG) (Bankr. S.D.N.Y Feb. 24, 2012).

         9.    Attached hereto as Exhibit G is the order recognizing as a main proceeding a

Cayman Islands company liquidation in the case of In re LDK Solar Co., Ltd., No. 14-12387

(PJW) (Bankr. D. Del. Nov. 21, 2014).

         10.   Attached hereto as Exhibit H is the order recognizing as a main proceeding a

Cayman Islands company liquidation in the case of In re Saad Invs. Fin. Co. (No. 5) Ltd., No.

09-13985 (KG) (Bankr. D. Del. Dec. 17, 2009).

         11.   Attached hereto as Exhibit I is the order recognizing as a main proceeding a

liquidation of two affiliated Cayman Islands companies in the case of In re Madison Niche

Assets Fund, Ltd. (in official liquidation) et al., No. 16-10043 (KJC) (Bankr. D. Del. March 1,

2016).

         12.   Attached hereto as Exhibit J is the order recognizing as a main proceeding a

Cayman Islands company liquidation in the case of In re AJW Offshore Ltd., No. 13-70078,

(Bankr. E.D.N.Y. Feb. 5, 2013).

         13.   Attached as Exhibit K is the order granting recognition of the British Virgin

Islands liquidation of a similar offshore fund as a foreign main proceeding in the case of In re

Grand Prix Assocs., Inc., No. 09-16545 (DHS) (Bankr. D.N.J. May 18, 2009).




                                                  3
ny-1871667
20-11129-mew       Doc 5     Filed 05/08/20 Entered 05/08/20 15:44:20            Main Document
                                          Pg 4 of 4



         14.   Attached hereto as Exhibit L is the order recognizing as a main proceeding a

Cayman Islands company liquidation in the case of In re Platinum Partners Value Arbitrage

Fund L.P. (In Provisional Liquidation), et al., No. 16-12925 (SCC) (Bankr. S.D.N.Y. Nov. 23,

2016).

Pursuant to Section 1746 of Title 28 of the United States Code, I declare under penalty of perjury

under the laws of the United States of America that the foregoing is true and correct.



Dated: May 8, 2020
       New York, New York



                                             /s/ John A. Pintarelli
                                             John A. Pintarelli

                                             Attorney for Petitioners, Christopher Kennedy and
                                             Alexander Lawson, in their capacities as Joint
                                             Official Liquidators of IIG Structured Trade
                                             Finance Fund Ltd. (in Official Liquidation)




                                                4
ny-1871667
